Citation Nr: 0603269	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for pes planus has been 
received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a right knee disorder 
has been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the RO in St. 
Louis, Missouri, in which the RO declined to reopen claims 
for service connection for pes planus and for a right knee 
disorder.   

A personal hearing was held before the undersigned Veterans 
Law Judge sitting at VA's office in St. Louis, Missouri 
(i.e., a Travel Board hearing) in September 2005.  At this 
hearing the veteran withdrew a service connection claim 
regarding a left knee disorder.  As such the claim is 
restated as shown above.   In addition the veteran's 
representative raised the issue of whether there was clear 
and unmistakable error (CUE) in the rating decision of 
January 1991, denying entitlement to service connection for 
pes planus.  As this issue has not been developed for 
appellate review, it is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1. In a January 1991 rating decision, the RO denied the 
veteran's claims seeking entitlement to service connection 
for pes planus and a bilateral knee disorder.  He was 
notified of this decision and of his appellate rights that 
month, but did not file a timely appeal and the decisions are 
final.

2. The evidence associated with the claims file since the 
January 1991 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision, which denied the claim 
of service connection for pes planus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence received since the January 1991 rating 
decision which relates to the issue of service connection for 
pes planus, is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

3.  The January 1991 rating decision, which denied the claim 
of service connection for a right knee disorder, is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

4.  The evidence received since the January 1991 rating 
decision which relates to the issue of service connection for 
a right knee disorder is not new and material and the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a March 2003 
letter and by statement of the case (SOC) dated in October 
2004, amongst other documents, fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  In this case notice was 
provided to the appellant prior to the initial adjudication.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Analysis

The veteran essentially contends that he currently has a 
right knee disability which preexisted his period of active 
service and was aggravated therein.  In addition he argues 
that the pes planus identified in his enlistment examination 
did not cause him any difficulty prior to service and became 
symptomatic during active service.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
Material" evidence is evidence that has not been previously 
submitted, which is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of these matters on any 
basis, in this case, since the January 1991 rating decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The RO initially denied service connection for bilateral pes 
planus and a knee disorder in a January 1991 rating decision. 
The veteran was notified of the decision later that month and 
did not appeal. Thus, the January 1991 rating decision is 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2005). Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (effective prior to August 
29, 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306 (2005).  

If a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring 
a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the 
burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of 
the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417. 

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (2005) 

The pertinent evidence of record at the time of the January 
1991 rating decision included the veteran's service medical 
records, which note that in February 1990, at the time of the 
enlistment examination, he was noted to have pes planus, 
mild, which was asymptomatic and a history of right knee 
surgery.  Attached to the service medical records were 
private medical treatment records which show that right knee 
surgery was performed at age 17 before entering service to 
correct torn cartilage.  Service medical records reflect 
treatment for complaints of pain and swelling of the right 
knee and in the arches of the feet, which the veteran stated 
began during boot camp.  A medical board in November 1990 
evaluated the veteran and found him unfit for continued 
military service due to bilateral pes planus which existed 
prior to enlistment.  The preexisting right knee condition 
was not mentioned.  He was subsequently separated from 
service.  

It is clear from the discussion in the rating decision that 
the RO denied the claim for service connection for pes planus 
on the basis that the evidence showed that such was a pre-
existing congenital or developmental defect that had not been 
incurred in or aggravated by service.  See 38 C.F.R. § 4.57.  
In addition the claim for service connection for a bilateral 
knee disorder was denied because the evidence clearly showed 
a history of a right meniscectomy prior to service, and the 
evidence failed to reveal any chronic knee disability or 
other acquired change of the knee during service, which would 
show an increase in severity of symptoms.  Thus, the evidence 
necessary to reopen the veteran's claims is evidence that 
tends to show that his pre-existing pes planus and right knee 
disorder were permanently worsened in service as a result of 
superimposed disease or injury.

At the September 2005 Travel Board hearing, the veteran 
testified, in essence, that service connection was warranted 
because his pes planus and knee disorder was aggravated 
during service as result of running exercises and constant 
movement for prolonged periods under training conditions. 

The pertinent evidence received since the January 1991 rating 
decision consists of copies of the veteran's service medical 
and personnel records, and private medical records.  The 
submitted copies of the veteran's service medical and 
personnel records were duplicates of those previously of 
record, and show that he was discharged due to his pes planus 
that was found not to have been incurred in or aggravated by 
service by the service medical board.

Private medical records received since January 1991 include 
treatment records dating from 1998 to September 2003 for a 
variety of disorders.  These reveal that the veteran 
seriously injured his right knee playing racquetball in 
February 2001. The records noted the previous right knee 
injury and surgery about 16 years earlier.  The knee was 
noted to have "been serviceable through the years until this 
point."  The assessment was patellar instability and early 
knee osteoarthritis.  The records also reveal treatment for 
infections of the toenails.  In September 2001, a 
podiatrist's report reflected bilateral arch pain; the 
assessment was plantar fasciitis.  X-ray study of the feet 
was negative.  None of the private records linked the right 
knee disability or any findings of pes planus to military 
service.  

While this new information shows continued problems with his 
right knee disorder, the information contained in these 
documents is not so significant that it must be considered in 
reaching the merits of this claim.  Certainly, it adds 
nothing to the question whether a right knee disorder was 
incurred in, or if preexisting was aggravated during service.  
Therefore, it is not material evidence within the context of 
38 C.F.R. § 3.156.  Regarding pes planus there has been 
essentially no new evidence received since January 1991.

As to the written statements submitted to VA as well as the 
Travel Board  testimony, these consist of statements and 
testimony by the representative and veteran who asserts that 
the right knee disorder and pes planus were aggravated by his 
military service.  This lay evidence was available when the 
RO decided the claim in January 1991.  Then, as now, lay 
persons not trained in the field of medicine are not 
competent to offer opinions regarding such medical questions 
as the etiology of the claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, there remains no competent medical evidence showing 
that the claimant's right knee disorder and pes planus were 
caused by service, or if they preexisted military service, 
were aggravated by such service.  Therefore, the newly 
received evidence tends to prove nothing that was not 
previously shown. The fact that the claimant continues to 
have a right knee disorder and pes planus is not new evidence 
within the context of 38 C.F.R. § 3.156.  Without new and 
material evidence the claims may not be reopened.


ORDER

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for bilateral 
pes planus or a right knee disorder, the appeals are denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


